Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 24, 2021

                                       No. 04-21-00350-CV

                              IN THE INTEREST OF J.S., a child,
                                         Appellant

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-2060-CV-A
                        Honorable William D. Old III, Judge Presiding

                                          ORDER

       The district court signed a final judgment terminating Appellant Ashley Molina’s
parental rights on August 6, 2021. Molina filed a notice of appeal on August 20, 2021.
Appellate counsel was appointed on August 25, 2021.
       On August 30, 2021, a clerk’s record was requested for Molina, but no reporter’s record
was requested. Contra TEX. R. APP. P. 34.6(b).
        On September 21, 2021, this court received a docketing statement that indicated a
reporter’s record was requested on September 17, 2021, but as of September 22, 2021, the
reporter named in the docketing statement has received no request. Contra id.
        On September 22, 2021, this court received a motion to order the reporter’s record be
filed and to extend Appellant’s brief due date to ten days after the filing of the reporter’s record.
However, under Rule 34.6(b) of the Texas Rules of Appellate Procedure, the appellant must
request the record from the reporter. See id. Therefore, Appellant’s motion is GRANTED IN
PART. Appellant must request the reporter’s record within THREE BUSINESS DAYS,
following which, the record will be due after ten days. See TEX. R. APP. P. 35.1(b). Once the
requested record is filed, the Appellant will have twenty days to file her brief. See TEX. R. APP.
P. 38.6(a).
        If Appellant fails to request the reporter’s record, the brief will be due on October 18,
2021.

                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court